          Case 1:18-cr-00767-VM Document 127 Filed 04/03/20 Page 1 of 2

                                   THE LAW OFFICES OF

                      NATHANIEL Z. MARMUR, PLLC
                       500 FIFTH AVENUE, 40TH FLOOR, NEW YORK, NY 10110
                                  T: 212-257-4894       F: 646-829-9519
                                  NMARMUR@MARMURLAW.COM
                                     WWW.MARMURLAW.COM

                                                           BY ECF
                                                           April 3, 2020


The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007                                                                   4/3/2020

                      Re:     United States v. Adrian Fiseku, 18 Cr. 767 (VM)
Dear Judge Marrero:
                I represent Adrian Fiseku in the above matter and write, on consent of the
government and Pretrial Services, to request removal of the home monitoring component of his
release in favor of location monitoring along with a curfew to be set by Pretrial Services.

                Mr. Fiseku has been restricted to his home in Staten Island since his arrest
approximately one-and-a-half years ago. Since that time he has been fully compliant with the
terms of his release, as confirmed by PTSOs from both the Eastern District of New York, where
he is being monitored, and the Southern District of New York, which has jurisdiction over him.
Moreover, Mr. Fiseku has made all court appearances, including his entry of a guilty plea.

               Mr. Fiseku lives with his sixty-eight year old mother, who has had one knee
replacement and walks with a limp because of issues with her other knee. She does not drive,
and thus her ability to do her daily chores, such as grocery shopping, picking up prescription
medication, or going to the bank is severely limited to those times that Mr. Fiseku is allowed out
of the house. Moreover, additional outside time (consistent with social distancing requirements)
will allow Mr. Fiseku a greater ability to engage in physical activity in addition to the physical
therapy he now undergoes 2-3 a week.

               Under the circumstances, we respectfully suggests that home-confinement is no
longer a necessary component of the terms of Mr. Fiseku’s release, and that allowing him to
abide by a curfew will also ease the burden of monitoring him that falls on the Pretrial Services
Office during these difficult time when such resources are strained.




                                                    1
             Case 1:18-cr-00767-VM Document 127 Filed 04/03/20 Page 2 of 2
   



                   SDNY Intensive Supervision Specialist Bernisa M. Mejia has informed me that,
   in light of Mr. Fiseku’s compliance, the PTSO does not object to our request. AUSA Andrew
   Chan has informed me that the government consents to this request as well.


                                                             Respectfully submitted,

4/3/20200

                                                             Nathaniel Z. Marmur


   cc:      AUSAs Andrew Chan and Margaret Graham (by ECF)




                                                 2
   
